Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2nd, 2021 has been entered.
Status of Claims
2.	Claims 13-20, 23-25 and 33-37 are currently under examination wherein no claim has been amended and claims 36 and 37 have been newly added in applicant’s amendment filed on December 2nd, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-20, 23-25 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaito et al. (US Pub. 2010/0104891 A1).
With respect to claims 13-20, 23-25 and 33-37, Nakagaito et al. (‘891 A1) discloses a vehicle comprising a structural or safety part comprising a tempered and coated steel sheet comprising by mass 0.05-0.30% C, 0.6-2.0% Si, 0.5-3.5% Mn, 0.01-0.06% Al, 0.003-0.100% P, 0.01% or less S, 0.01-0.10% Nb and a balance of Fe and inevitable impurities wherein the steel sheet has a ultimate tensile strength above 800 MPa; a total elongation above 12%; and a microstructure comprising by area fractions more than 20% ferrite, more than 10% tempered martensite, tempered bainite and bainite in total, more than 90% ferrite, tempered martensite, tempered bainite and bainite in total (e.g. 20-40% ferrite, 35-45% tempered bainite and 5-15% tempered martensite) and less than 5% retained austenite and martensite wherein a cumulated amount of the tempered martensite and the retained austenite is 20% (e.g. 15% tempered martensite plus 5% retained austenite) and a cumulated amount of the ferrite, the retained austenite, the tempered martensite and the tempered bainite is 100% (e.g. 35% ferrite plus 5% retained austenite plus 15% tempered martensite plus 45% tempered bainite) (abstract, claim 2, Table 3, paragraphs [0003], [0007]-[0011] and [0044]-[0048]). The ranges of the elemental contents, the ultimate tensile strength, the total elongation, the area ratios and the cumulated amounts disclosed or suggested by Nakagaito et al. (‘4891 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Nakagaito et al. (‘4891 A1) with an expectation of success because Nakagaito et al. (‘4891 A1) discloses the same utility over the entire disclosed ranges. 

	Nakagaito et al. (‘4891 A1) does not specify the carbon content range of the retained austenite and the hole expansion ratio range as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Nakagaito et al. (‘4891 A1)’s steel sheets are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same carbon content range of the retained austenite and the same hole expansion ratio range as claimed would be expected with the claimed and Nakagaito et al. (‘4891 A1)’s steel sheets.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 13-20, 23-25 and 33-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-20 and 23-25 of copending Application No. 16/467,643 (PG PUB 2019/0338388 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 13-20 and 23-25 of the copending application disclose a tempered and coated steel sheet, which is the same or obvious from the claimed tempered and coated steel sheet of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
5.	The applicant’s arguments filed on December 2nd, 2021 have been fully considered but they are not persuasive.	
In response to applicant’s arguments, see the new grounds of rejection above. The examiner notes that Nakagaito et al. (‘4891 A1) at least suggests the individual ranges overlapping the claimed ranges respectively as discussed above. The rejection 

















Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/2/2022